Case: 13-30095    Document: 00512635469     Page: 1   Date Filed: 05/19/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                 No. 13-30095



IN RE: DEEPWATER HORIZON — APPEALS OF THE ECONOMIC AND
PROPERTY DAMAGE CLASS ACTION SETTLEMENT



                Appeal from the United States District Court
                   for the Eastern District of Louisiana


Before DAVIS, GARZA, and DENNIS, Circuit Judges.
W. EUGENE DAVIS, Circuit Judge:
      The petition for panel rehearing is denied. The majority of the panel
notes its complete agreement with the reasoning set forth in Judge Southwick’s
order on petition for panel rehearing in In re Deepwater Horizon, No. 13-30315.
      Judge Garza dissents from the denial of panel rehearing for the reasons
stated in his panel dissent of January 10, 2014, In re Deepwater Horizon, 739
F.3d 790, 821-29 (5th Cir. 2014) (Garza, J., dissenting), and the dissent from
the court’s denial of rehearing en banc.
      DENIED.